Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 11-16-22 and this office action is a final rejection.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-56 are rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 6-14 of U.S. Patent No. 10,849,312. Although the claims at issue are
not identical, they are not patentably distinct from each other because claims 6-14 of the ‘312
patent are substantially similar to claims 47-56 of the present application.
Claims 47-56 are provisionally rejected on the ground of nonstatutory double patenting as
being unpatentable over claims 47-66 of copending Application No. 17/002,236 (reference
application). Although the claims at issue are not identical, they are not patentably distinct from
each other because claims 47-66 of the ‘236 application are substantially similar to claims 47-56
of the present application.

This is a provisional nonstatutory double patenting rejection because the patentably
indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 47, 50-52 and 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 2360689 to Winter in view of U.S. Patent No. 7,685,966 to Goehring and further in view of U.S. Patent Application Publication No. 2010/0147226 to Tsengas.
Referring to claim 47, Winter discloses an animal feeder having a housing – see at Q in figure 1, comprising an aperture – see top of C and Q in figure 1, and at least one door – at D, for covering the aperture – see figure 1, the feeder further comprising, a door mechanism to control movement of the at least one door over the aperture – see at E-F and L-P in figure 2, wherein the feeder comprises a plurality of food compartments for feeding at least one animal – see at C in figure 1, authorization circuitry comprising electrical controls – at H,I,K,P, for detecting authorization of the animal – see figure 1 and pages 3-4, and the door mechanism is configured to control the movement of the at least one door in response to the authorization detection to uncover a food compartment of the plurality of food compartments – see movement of the door and controls for the movement of the door in figure 1 and pages 3-4. Winter does not disclose the feeder is configured to be operable in an authorization mode, the authorization circuitry is configured to read an identification code of a the RFID tag of an animal when the animal approaches the feeder, the processor is configured to detect authorization of the animal by comparing the read identification code to the at least one identification code stored and the authorization circuitry comprising an antenna for reading an RFID tag of an animal and a processor for detecting authorization of the animal based on the reading of the RFID tag, and the door mechanism controls movement of the door in response to the authorization detection corresponding to the read RFID tag. Goehring does disclose the feeder is configured to be operable in an authorization mode, the authorization circuitry is configured to read an identification code of a the RFID tag – at 4,8, of an animal – at 20, when the animal approaches the feeder – see figures 1-5 and column 5 lines 6-67, the controller is configured to detect authorization of the animal by comparing the read identification code to the at least one identification code stored – see figures 7-8, column 3 line 29 to column 4 line 13 and column 5 lines 6-67, and the authorization circuitry comprising an antenna for reading an RFID tag – at 4,8, of an animal – see at 20, and a processor – see circuitry with memory detailed in figures 7-8, column 3 lines 50-61 and column 6 lines 1-50, for detecting authorization of the animal based on the reading of the read RFID tag – see for example figures 1-8 and column 5 line 6 to column 6 line 56, and the door mechanism – at 32,34, controls movement of the door – at 22,24, in response to the authorization detection corresponding to the RFID tag – see figures 1-8 and column 5 line 6 to column 6 line 56. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter and add the RFID tag of Goehring, so as to yield the predictable result of allowing for the device to be automatically controlled based on the actions of the animal using the device as desired. Winter as modified by Goehring does not disclose the feeder is configured to be operable in a learn mode wherein the authorization circuitry is configured to, when each of one or more animals having a said RFID tag approaches the feeder, read and store an identification code of the RFID tag of the animal, the authorization circuitry to thereby store at least one identification code and the processor is configured to detect authorization of the animal by comparing the read identification code to the at least one identification code stored during the learn mode. Tsengas does disclose the feeder – at 20, is configured to be operable in a learn mode wherein the authorization circuitry is configured to, when each of one or more animals having a said RFID tag approaches the feeder, read and store an identification code of the RFID tag of the animal – see for example paragraph [0021], the authorization circuitry to thereby store at least one identification code and the processor – at 96, is configured to detect authorization of the animal by comparing the read identification code to the at least one identification code stored during the learn mode – see figures 1-2 and paragraphs [0019] thru [0021] and [0028] thru [0029]. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and add the RFID tag with learn mode as disclosed by Tsengas, so as to yield the predictable result of ensuring the device works as intended with the desired animals. 
Referring to claim 50, Winter as modified by Goehring and Tsengas further discloses a plurality of doors – see at 22,24 of Goehring, wherein each door of the plurality of doors is for covering a respective said food compartment – at 12,14, of the plurality of food compartments – see figures 3-6 of Goehring. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and Tsengas and add the plurality of doors of Goehring, so as to yield the predictable result of allowing the device to be used with multiple animals as desired.
Referring to claim 51, Winter as modified by Goehring and Tsengas further discloses the door mechanism – at 32,34, is configured to control the movement of a door of the plurality of doors – at 12,14, wherein the respective food compartment corresponding to the door is the food compartment corresponding to the read RFID tag – at 4,8 – see figures 3-6 and column 5 line 6 to column 6 line 56 of Goehring. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter and add the RFID tag of Goehring, so as to yield the predictable result of allowing for the device to be automatically controlled based on the actions of the animal using the device as desired.
Referring to claim 52, Winter as modified by Goehring and Tsengas further discloses the plurality of compartments – at C of Winter and – at 12,14, are defined by a bowl having a dividing wall – see wall between items C in figure 1 of Winter and see wall between 12,14 in figures 3-6 of Goehring.
Referring to claim 54, Winter as modified by Goehring and Tsengas further discloses a sensor – at H,I, and K,J to detect when an animal has moved away from the aperture – see figure 1 and pages 3-4 of Winter.
Referring to claim 55, Winter as modified by Goehring and Tsengas further discloses the sensor is a proximity sensor configured to detect an animal on an approach towards the aperture – see at H-K, the proximity sensor comprising, at least one direct reflection sensor to receive light transmitted from the sensor and reflected back towards the sensor – see at H-K in figure 1 and pages 3-4 of Winter, and at least one crossed sensor having a transmitter and a receiver – see at H-K in figure 1 and pages 3-4 of Winter, the receiver positioned separately from the transmitter and arranged to receive light transmitted from the transmitter – see figure 1 and pages 3-4 of Winter. 
Referring to claim 56, Winter as modified by Goehring and Tsengas further discloses operable in a first mode and a second, higher power mode, wherein operation of at least one of the door mechanism and authorization circuitry is inhibited in the first mode and enabled in the second mode – see inhibited via limit switches detailed in page 4 of Winter, and the feeder is configured to change operating mode from the first mode to the second, high power mode in response to  the detection by the proximity sensor – see opening of door in figure 1 and pages 3-4 of Winter. Further, it is recommended that applicant change “a said detection by a said proximity sensor” to- -a detection by said proximity sensor- -.
Claim(s) 48-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter as modified by Goehring and Tsengas as applied to claim 47 above, and further in view of U.S. Patent No. 7,124,707 in Clarke.
Referring to claim 48, Winter as modified by Goehring and Tsengas further discloses the animal feeder has a single door – see at D in figure 1 of Winter, but does not disclose wherein the plurality of food compartments are configured to move relative to the single door. Clarke does disclose the plurality of food compartments – see at 20 and column 7 lines 30-35, are configured to move relative to the single door – at 36 – see figures 1-2 where the compartments – at 20 are separable/removable from the device and lid and therefore are capable of being moved relative to the device and associated door. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and Tsengas and add the compartments movable relative to the door as disclosed by Clarke, so as to yield the predictable result of allowing for the compartments to be more easily removed from the device for cleaning and replacement as desired.
Referring to claim 49, Winter as modified by Goehring, Tsengas and Clarke further discloses the plurality of food compartments – at C of Winter and – a 12,14 of Goehring, are configured to move in response to the authorization detection – capable of being manually moved by the user, and wherein the plurality of food compartments are configured move prior to the uncovering of the food compartment corresponding to the read RFID tag – see figure 1 of Winter and figures 3-6 of Goehring where the device can be moved manually by the user with the lid in the closed position prior to the lid being activated by the animal using the device.
Claim(s) 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter as modified by Goehring as applied to claim 52 above, and further in view of U.S. Patent Application Publication No. 2015/0040832 to Klein.
Referring to claim 53, Winter as modified by Goehring and Tsengas does not disclose the dividing wall further comprises a seal such that, when the door is in a closed position, each compartment of the plurality of compartments is sealed against the closed door. Klein does disclose the dividing wall – between items 21,23, further comprises a seal – upper surface of the dividing wall, such that, when the door – at 15, is in a closed position, each compartment – at 21,23, of the plurality of compartments is sealed against the closed door – at 15 – see seal formed as detailed in paragraphs [0006], [0027] and [0029]. Therefore it would  have been obvious to one of ordinary skill in the art to take the device of Winter as modified by Goehring and Tsengas and add the seal of Klein, so as to yield the predictable result of keeping contaminants from entering the compartments when the door is closed.
Response to Arguments

4.	Applicant’s amended abstract dated 11-16-22 obviates the objections detailed in the last office action dated 8-16-22.
	It is noted that applicant will address the non-statutory double patenting rejections of claims 47-56 when allowable subject matter is indicated. 
	Applicant’s remarks/arguments dated 11-16-22 obviates the 35 U.S.C. 112(a) rejections of claims 48-49 detailed in the last office action dated 8-16-22.
	Applicant’s claim amendments and remarks/arguments dated 11-16-22 obviates the 35 U.S.C. 112(b) rejections of claims 49 and 55 detailed in the last office action dated 8-16-22.
	Applicant’s claim amendments and remarks/arguments date 11-16-22 obviates the 35 U.S.C. 103 rejections of claims 47-56 detailed in the last office action dated 8-16-22. However, applicant’s claim amendments dated 11-16-22 necessitates the new grounds of rejection detailed earlier in paragraph 3 of this office action. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643